916 F.2d 710Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence L. MARTIN, Petitioner-Appellant,v.STATE OF NORTH CAROLINA, Respondent-Appellee.
No. 90-6364.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 11, 1990.Decided Oct. 24, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Hiram H. Ward, Senior District Judge.  (CR-90-175-G)
Clarence L. Martin, appellant pro se.
Richard Panosh, Office of District Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before K.K. HALL, WILKINS and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Clarence L. Martin appeals from the district court's order denying his Petition for Removal of Criminal Prosecution pursuant to 28 U.S.C. Secs. 1443 and 1446.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Martin v. North Carolina, CR-90-175-G (M.D.N.C. July 26, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.